Citation Nr: 1414022	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as secondary to a service-connected left knee disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a personality disorder.  

4.  Entitlement to service connection for a right elbow disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In April 2012, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of entitlement to service connection for a right knee disability, claimed as secondary to a service-connected left knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A right shoulder injury or condition is not shown in service. 

2.  The Veteran does not have a current diagnosis of personality disorder, and a personality disorder is not a disease or injury subject to service connection. 

3.  A right elbow disability is not related to service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

2.  The criteria for service connection for a personality disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by an April 2010 letter, sent prior to the October 2010 initial adjudication of the claims, which advised the Veteran of the criteria for establishing service connection.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA and private treatment.

A VA joints examination addressing the Veteran's claimed right elbow disability was conducted in September 2010, with an addendum opinion submitted later that month.  A VA mental disorders examination was conducted in October 2011.  As the reports of the VA examinations are based on the Veteran's medical history and described both the Veteran's psychiatric symptoms and right elbow disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

VA need not obtain an examination as to the Veteran's claimed right shoulder condition, as the evidentiary record does not reflect a diagnosis of any right shoulder disability and does not show any event, disease, or injury in service involving the Veteran's right shoulder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In April 2012, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Right Shoulder

The Veteran asserts that he is entitled to service connection for a right shoulder disability.  

The Veteran's entrance examination report from March 1991 did not include any notation of a right shoulder injury or condition.  Service treatment records are silent as to any complaint of, or treatment for, the Veteran's right shoulder.  No right shoulder injury or condition was noted on the Veteran's separation examination report in September 1993. 

Post-service VA and private treatment records do not contain a diagnosis of any right shoulder disability, nor do they reflect treatment for the Veteran's right shoulder. 

During the Veteran's April 2012 Board hearing, he provided testimony concerning an in-service injury in which he slipped on one of the steps in a stairwell and jammed his shoulder when he fell.  He reported going to the base doctor the next day.  He testified that the doctor had been more concerned with treating the injury to his left knee than in treating his right shoulder.  The Veteran stated that he had also been more concerned with his knee than his shoulder at the time of the injury.  He reported problems with his right shoulder since service.  

During the Board hearing, the Veteran's representative mentioned the possibility of the Veteran undergoing an MRI of his right shoulder in the future; however, in the nearly two years since the Board hearing, neither the Veteran nor his representative have indicated whether this testing was ever performed. 

According to the evidence of record, there is no diagnosis of a right shoulder disability.  However, even if a diagnosis were shown, for example, by a subsequent MRI, the Veteran's claim would still fail because, as discussed below, no event, injury, or disease regarding the right shoulder has been shown in service.

The Veteran's service treatment records are silent as to any complaint of, or treatment for, the Veteran's right shoulder, and no right shoulder injury or condition was noted on the Veteran's separation examination.  

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence of record, the Board has considered the lay evidence offered by the Veteran in the form of his testimony and his correspondence to VA.

At the April 2012 Board hearing, the Veteran testified that he injured his right shoulder at the same time that he injured his left knee when he slipped and fell on stairs in service.  The service treatment records confirm the Veteran's accident in August 1993, and show treatment for his left knee, including placement in a straight leg cast, but do not reference a right shoulder injury.  

The Veteran's service treatment records, which are extensive, chronicle treatment for a plethora of medical conditions and injuries.  As such, it would be reasonable to expect that the Veteran would have reported a shoulder injury.  The silence in the service treatment records regarding a right shoulder injury or symptoms weighs against the credibility of the Veteran's assertion of a right shoulder injury in active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in the service treatment records can constitute "contradictory" evidence weighing against the credibility of a claimant's testimony if the service treatment records are complete "in relevant part," and there is competent evidence that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred"); Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Thus, the absence of any complaints of right shoulder pain or injury in service is persuasive evidence that the Veteran did not experience such pain during active duty, and outweighs his present recollection to the contrary.  Accordingly, the Veteran's contemporaneous service records are more probative than statements made approximately 20 years after separation from service and for purposes of VA compensation.   

As such, the evidence preponderates against a finding that an event, injury, or disease involving the right shoulder occurred in service, and service connection is not warranted.   

Personality Disorder

With regard to the Veteran's service connection claim for a personality disorder, the evidence does not establish a current diagnosis of a personality disorder.  The October 2011 VA examiner determined that, while the Veteran had been previously diagnosed with a personality disorder, he currently did not meet the criteria for such a diagnosis.  No psychiatric disorder was diagnosed.  

Moreover, the Veteran himself has asserted, most recently at his April 2012 Board hearing, that he does not have a personality disorder.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Because the evidence fails to establish a current diagnosis for a personality disorder, and a personality disorder is not a disease or injury subject to service connection under 38 C.F.R. § 3.303, the Veteran's claim does not satisfy the criterion for service connection.  Shedden, 381 F.3d at 1166-67.  As such, service connection for a personality disorder is not warranted. 

Right Elbow

The Veteran also seeks service connection for a right elbow disability. 

The Veteran's entrance examination report from March 1991 did not include any notation of a right elbow injury or condition.  

Service treatment records reflect treatment for the Veteran's right elbow after he slipped on a ladder well and hyperextended his right elbow.  According to a March 1993 treatment note, the Veteran reported pain along the medial aspect of the right elbow.  Later that month, the Veteran reported that his symptoms had decreased, but that heavy lifting was painful.    

No right elbow injury or condition was noted on the Veteran's separation examination report in September 1993. 

According to private treatment records from Dr. R.B., the Veteran reported right elbow discomfort in December 2009, stating that he probably injured his elbow years ago but did not recall any injury recently.  Dr. R.B. noted fluid collection in the olecranon bursa of the right elbow, and diagnosed olecranon bursitis of the right elbow. 

VA treatment records from January 2010 reflect that the Veteran complained of right elbow discomfort for the past two weeks, which he described as a chronic problem.  He reported that his private doctor had recently drained liquid from the elbow and that more liquid had since developed.  The clinician assessed olecranon bursitis with probable infection from recent draining locally.    

In September 2010, the Veteran underwent a VA joints examination for his right elbow.  The examination report discussed the medical records and history as reported by the Veteran.  Specifically, the Veteran reported injuring both his elbow and his knee in service when he fell on stairs.  He stated that his elbow was never addressed at the time because his knee was causing the most pain.  He reported that, ever since the injury, he needed to watch and protect his elbow, and that he always had problems with his elbow whenever he bumped it.  

Upon evaluation, the examiner noted some tenderness to the medial aspect of the right elbow, between the epicondyle and olecranon area.  She observed no heat, warmth, or swelling, and no crepitation with range of motion testing.  She diagnosed right medial epicondylitis, and explained that the hyperextension reported in service was a separate condition with a different pathological process from the acute olecranon bursitis reported in December 2009 and January 2010.  She also determined that the acute olecranon bursitis had resolved previously with medication, and that the current diagnosis of right medial epicondylitis was also a separate condition.  

In an addendum opinion submitted in September 2010, the examiner opined that it was less likely than not that the current right medial epicondylitis was related to service.  She reasoned that no condition was noted at the time of separation, and that the current condition had a different medical pathology than the Veteran's condition in service. 

Although the Veteran's right elbow disability satisfies the first and second Shedden elements of a service connection claim, the probative evidence does not satisfy the third Shedden element, which requires evidence of a nexus, or relationship, between the Veteran's current right elbow disability and his service.  See Shedden, 381 F.3d at 1166-67.

The VA examiner's opinion is highly probative evidence that weighs against the Veteran's claim for service connection for a right elbow disability.  The examination was rendered by a medical professional who reviewed the claims file, considered the Veteran's self-reported medical history, and conducted a physical examination of the Veteran.  In addition, the VA examiner's opinion is supported by a thorough explanation based on the facts of the case and the examiner's medical expertise.  Specifically, the examiner determined that the hyperextension noted in service, the acute olecranon bursitis noted in post-service VA and private treatment records, and the right medial epicondylitis diagnosed at the VA examination constituted three separate and distinct conditions with different pathologies.  The examiner also noted the lack of an elbow injury or condition noted on separation examination.  For these reasons, she concluded that it was less likely than not that the Veteran's current right elbow disability was related to service. 

There is no contrary medical opinion of record, and there is no medical evidence linking the etiology of the Veteran's current disability to service.  As a result, the nexus element is not satisfied, and service connection is not warranted for a right elbow disability. 

In summary, the preponderance of the evidence is against each of the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right shoulder disability, a personality disorder, and a right elbow disability is not warranted. 


ORDER

Service connection for a right shoulder disability is denied. 

Service connection for a personality disorder is denied. 

Service connection for a right elbow disability is denied. 


REMAND

At the Veteran's Board hearing, he reported experiencing current symptoms of pain and soreness in his right knee.  He stated that he had been favoring his right knee for many years due to his service-connected left knee disability.  He reported that, while both knees were sore every day, his right knee was starting to bother him a lot more.

During the Board hearing, the Veteran's representative referred to a VA treatment record from December 2011 that included a diagnosis of mild degenerative arthritis of the right knee.  This treatment note is not currently of record and had not been previously considered by the RO.

The Veteran has never been afforded a VA examination to determine whether a current right knee disability exists, and if so, whether it is related to his service-connected left knee disability.  As the Veteran has provided evidence of current symptoms, and his representative has referenced a diagnosis from a VA treatment note not currently of record, further development is required under the duty to assist, including a VA examination under McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA treatment records dated after March 2011, to include, but not limited to, the December 2011 VA treatment note referenced by the Veteran's representative as indicating a diagnosis of mild degenerative arthritis of the right knee.

2.  Ask the Veteran if he has received any non-VA treatment for his right knee.  Any identified private medical records should be sought.

3.  Then, schedule the Veteran for a VA joints examination by an appropriate medical professional. 

The entire claims file must be made available to the examiner for review. 

The examiner should determine whether the Veteran has a current right knee disability.  If a right knee disability is shown, the examiner should answer the following two questions:

A) Is it at least as likely as not that the right knee disability was caused by the service-connected left knee disability?

B) Is it at least as likely as not that the right knee disability was aggravated by the service-connected left knee disability?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability, as contrasted to a temporary worsening of symptoms

The examiner should explain the medical basis or bases for the opinion and identify the pertinent evidence of record.  If the requested medical opinion cannot be given, the examiner must state the reason(s) why.

4.  Then, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


